Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record: The closest prior art of record, Katz et al. (EP 334055), hereafter referred to as “Katz”, does not teach or suggest in detail “instantiating, by at least one of the plurality of hardware computing nodes, a dynamic state application to operate as a proxy application to retrieve state information stored in a distributed data store that synchronizes state information across the plurality of hardware computing nodes and to receive, from a client service endpoint, one or more requests for the state information, wherein the state information comprises information representing different states for the plurality of applications distributed among the plurality of hardware computing nodes, wherein instantiating the dynamic state application comprises configuring the at least one of the plurality of hardware computing nodes instantiated with the dynamic state application with an interface to receive the one or more requests for the state information” The rest of the claim rely on this detail including “without sending the one or more requests to the distributed data store”. Other prior art considered: Chadalavada et al. (US 7,518,986), Lancaster et al. (US 10,015,264), and Lusk et al. (US 10,552,442). Whereas, stated above, Applicant’s arguments stated in Remarks made in amendment filed 03/15/2021 have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444